Citation Nr: 1536113	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  09-23 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for coronary artery disease with hypertension prior to August 26, 2006.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to June 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The July 2005 rating decision granted entitlement to service connection for coronary artery disease and assigned a 10 percent rating, effective February 28, 2005.  A notice of disagreement was received in July 2006, and a statement of the case was issued in September 2006.  

In a January 2007 rating decision, the RO increased the Veteran's coronary artery disease disability rating from 10 percent to 30 percent, effective October 6, 2006, and issued a supplemental statement of the case that same month addressing the 30 percent rating.  A September 2007 rating decision increased the coronary artery disease with hypertension and diabetic nephropathy rating from 30 percent to 60 percent effective June 12, 2007.  The Board notes that, because new evidence had been submitted but no supplemental statement of the case had been issued following the January 2007 rating decision and supplemental statement of the case, the period in which the Veteran had to file a substantive appeal had not yet tolled.  In September 2009, the Veteran submitted a written substantive appeal that appealed all of the RO's staging of the rating, going back to its initial rating.

In September 2009, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

In an April 2011 decision, the Board denied entitlement to a rating in excess of 10 percent from February 28, 2005, through October 5, 2006.  It granted an increased rating, from 30 percent to 60 percent but no higher, for coronary artery disease with hypertension from October 6, 2006, through June 11, 2007.  It denied a rating in excess of 60 percent on and after June 12, 2007.  

The Veteran appealed the Board's April 2011 decision to the United States Court of Appeals for Veterans Claims (Court).  While the case was pending at the Court, the VA Office of General Counsel and the appellant's attorney filed a "Joint Motion for Partial Remand" in September 2011, requesting that the Court vacate the portion of the Board's April 2011 decision that denied entitlement to a rating in excess of 10 percent prior to October 6, 2006, and remand the claim so that the Board may adequately explain why a 60 percent rating was not warranted from at least August 2006.  In a September 2011 Order, the Court granted the Joint Motion, vacating the Board's April 2011 decision to the extent that it denied a rating in excess of 10 percent prior to October 6, 2006, and remanding the case to the Board for compliance with directives that were specified by the Joint Motion.  The case was then returned to the Board for further consideration.

In a December 2011 decision, the Board granted entitlement to a 60 percent rating for coronary artery disease effective August 26, 2006.  It denied a rating in excess of 10 percent prior to August 26, 2006.  

In September 2013, the Veteran was sent a letter notifying him "on or after August 23, 2011, the Board issued you a final decision which may have applied an invalidated rule relating to the presiding [Veterans Law Judge's] duties at your Board hearing."  The regulation at issue, 38 C.F.R. § 3.103(c)(2), states that "[i]t is the responsibility of the employee or employees conducting the hearings to explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position."  The Veteran was notified that the case of Bryant v. Shinseki, 23 Vet. App. 488 (2010) held that the provisions of 38 C.F.R. § 3.103 apply to Board hearings.  He was given the option of having the Board vacate its April 2011 decision and issue a new one, either with or without him testifying at a new hearing.  In November 2013, the Veteran requested that the Board vacate his prior decision and issue a new decision without scheduling him for a new hearing. 

In March 2014, the Board vacated the April 2011 decision to the extent that it denied a rating in excess of 10 percent prior to October 6, 2006.  

In April 2014, the Board again granted an increased, 60 percent rating for the Veteran's coronary artery disease effective August 26, 2006, and denied an initial rating in excess of 10 percent for coronary artery disease prior to that date.  This decision was effectuated in an April 2014 rating decision.  The Veteran appealed the Board's denial to the Court.  A March 2015 Memorandum Decision set aside the Board's decision to the extent that it denied an initial rating in excess of 10 percent and remanded it for further proceedings consistent with the Memorandum Decision.  The case has been returned to the Board.


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, prior to August 26, 2006, the Veteran's coronary artery disease most closely approximated the rating criteria of a workload of greater than 5 METs but not greater than 7 METs, resulting in dyspnea, fatigue, angina, dizziness, or syncope, or showing evidence of cardiac hypertrophy or dilatation on EKG, ECG, or X-ray.  


CONCLUSION OF LAW

Prior to August 26, 2006, the criteria for an initial rating of 30 percent, but no higher, for the Veteran's coronary artery disease have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7005 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).

The appeal arises from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements are appropriately addressed under the notice provisions of 38 U.S.C. §§ 5104 and 7105.  Hartman, supra.

Where a claim has been substantiated after the enactment of the VCAA, a veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no allegation of prejudice in this case with regard to the instant claim.

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c)(d).  VA will help a claimant obtain records relevant to his claim(s), whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  VA has met the duty to assist the Veteran in the development of the instant claim.  The evidence of record includes the service treatment records, VA treatment records, various private treatment records and the VA examination report.

The VA examination report and the VA medical records may be accepted as adequate reports of examination of the Veteran.  38 C.F.R. § 3.326.  These medical reports provide evidentiary information that speaks directly to the Veteran's subjective complaints as well as to the objective findings found on evaluation, and they represent the actual evaluation results of the Veteran's participation in those clinical studies.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

As for the Veteran's September 2009 Board hearing, the Board notes that the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Here, during the September 2009 hearing, the undersigned Veterans Law Judge enumerated the issues on appeal and inquired as to the Veteran's current symptoms and treatment for coronary artery disease.  The record was held open for 30 days to allow such updated records to be submitted.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient.

Thus, there is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  Therefore, the Board determines that VA has made reasonable efforts to the assist the Veteran in obtaining the evidence necessary to substantiate his claim for increase.




II.  Increased Rating

The Veteran has claimed entitlement to an initial rating in excess of 10 percent for coronary artery disease prior to October 6, 2006.  This rating is assigned pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7005 (4014).  Service connection was granted effective February 28, 2005, and therefore the period for consideration in this appeal is from February 28, 2005, through October 5, 2006.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2014).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, the Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.

Under Diagnostic Code 7005, documented coronary artery disease that causes a workload of greater than 7 METs but not greater than 10 METs, results in dyspnea, fatigue, angina, dizziness, or syncope, or requires continuous medication warrants a 10 percent disability rating.  

Documented coronary artery disease that causes a workload of greater than 5 METs but not greater than 7 METs, results in dyspnea, fatigue, angina, dizziness, or syncope, or shows evidence of cardiac hypertrophy or dilatation on EKG, ECG, or X-ray warrants a 30 percent disability rating.  

Documented coronary artery disease that has resulted in more than one episode of acute congestive heart failure in the past year, a workload of greater than 3 METs but not greater than 5 METs, dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent warrants a 60 percent rating.  

Documented coronary artery disease that has resulted in chronic congestive heart failure, or workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 percent warrants a 100 percent rating.  38 C.F.R. § 4.104, Diagnostic Code 7005 (2014).

One MET is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

In all cases, whether or not cardiac hypertrophy or dilatation (documented by electrocardiogram, echocardiogram, or X-ray) is present and whether or not there is a need for continuous medication must be ascertained.  Even if the requirement for a 10 percent rating (based on the need for continuous medication) or a 30 percent rating (based on the presence of cardiac hypertrophy or dilatation) is met, MET testing is required except when there is a medical contraindication, when the left ventricular ejection fraction (LVEF) has been measured and is 50 percent or less, when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year, and when a 100 percent evaluation can be assigned on another basis.  If LVEF testing is not of record, evaluation should be based on alternative criteria unless the examiner states that the LVEF test is needed in a particular case because the available medical information does not sufficiently reflect the severity of a veteran's cardiovascular disability.  38 C.F.R. § 4.104.

In the March 2015 Memorandum Decision, the Court determined that the Board had not adequately considered whether a 30 percent rating was warranted prior to August 26, 2006.  It further notes that the record "contains several examination reports not cited by the Board that appear to contain potentially relevant evidence," and that "the ejection fraction test results that the Board did cite contain additional findings as to [the Veteran's] cardiovascular status not cited or discussed by the Board."    

Turning to the relevant evidence of record, a November 2000 private cardiology discharge summary notes that the Veteran developed chest discomfort associated with shortness of breath, diaphoresis, and radiation to the right shoulder and neck.  Later, he developed some palpitation and profound dizziness.  He denied any history of myocardial infarction, angina, cardiomegaly, congestive heart failure, or murmur.  He was admitted to the hospital and started on Nitro paste, aspirin, and oxygen and resumed on his outpatient medications.  He was started on Lovonox.  He had cardiac enzymes come back negative.  He had a lipid profile that came back within normal limits.  Cardiac catheterization revealed normal hemodynamics.  The left ventriculogram showed normal wall motion.  Ejection fraction was 70 percent.  The coronaries showed normal left main.  The LAD had luminal irregularities.  The left circumflex was normal.  The RCA was dominant and had luminal irregularities.  Since the Veteran had no significant coronary artery disease, it was decided he could be discharged after three hours of rest with appropriate ambulation without complications and voiding.  

Another record from the November 2000 hospitalization notes that the Veteran presented complaining of right-sided chest pain radiating to his neck and shoulder.  It was a pressure-type sensation, and caused tingling in his right hand as well.  It was noted that that these symptoms came on when the Veteran was at rest.  It notes that the Veteran was nauseated and diaphoretic as well as dizzy at the onset of the pain.  Since the onset, he had had persistent discomfort, rating at 5 to 6 on a scale of 0 to 10.  He current had no shortness of breath, nausea, or abdominal pain.  He denied any prior exertional chest pain.  He had had some exertional dyspnea.  On examination, his heart had first heart sound (S1) and second heart sound (S2) with a regular rate and rhythm.  Chest x-ray was unremarkable.  

A separate November 2000 private cardiac catheterization notes hemodynamics of "LF pre 112, LVEDP pre 10, LV post 96, LVEDP post 6, LV pre pull 119, aorta on pullback 118/76."  Left ventriculogram findings noted that the left ventricle was normal in size and there was normal wall motion.  Ejection fraction was 70 percent.  Coronary testing noted that the left main was fairly decent size in diameter and was normal, the left anterior descending was a large vessel which went around the apex and had luminal irregularities.  The left circumflex was normal.  The right coronary artery was a dominant system.  It was a large system and there were luminal irregularities.  The doctor recommended medical therapy and risk factor modification.  

A January 2001 private cardiology office visit notes that the Veteran complained of occasional shortness of breath and chest pain with fatigue.  There was no diaphoresis or radiation, palpations or dizziness.  Cardiovascular examination revealed heartbeat was regular in rate and rhythm.  First heart sound and second heart sound were normal.  Ejection systolic murmur was at the apex and left lower sternal border.  The assessment was murmurs on mitral regurgitation and tricuspid regurgitation, and chest pain.  

A January 2001 echocardiography (ECG) report notes ejection fraction of 72 percent.  The left ventricle size, wall thickness, and global systolic function were normal.  The proximal ascending aorta was normal in size.  The left atrium, right atrium, and right ventricle were normal in size, and right ventricle systolic function was normal.  The aortic, tricuspid, and pulmonic valve leaflets appeared normal in thickness and mobility.  There was calcification noted at the tip of the anterior mitral valve leaflet, which could represent either old rheumatic heart disease or a calcified ruptured cord.  Leaflet mobility in the mitral valve was preserved.  The pulse Doppler examination revealed a normal mitral inflow pattern.  The color Doppler examination revealed mild mitral regurgitation and mild tricuspid regurgitation.  The continuous wave Doppler revealed a peak tricuspid regurgitant velocity of 3.1 m/sec which results in an estimated PA systolic pressure of 43 mmHg.  There was no pericardial effusion, intracardiac mass noted.  

A February 2001 record notes that the Veteran had some chest pain with some blurred vision.  It was not associated with shortness of breath, diaphoresis, or nausea.  He denied palpitations.  Cardiovascular rate and rhythm was regular.  S1 and S2 were normal.  Ejection systolic murmur at the apex.  There were no thrills.  The assessment was chest pain suspicious for angina pectoris, and murmur.  

An April 2001 record notes a final assessment of angina pectoris, coronary artery disease, and hypertension.  The Veteran denied chest pain, shortness of breath, and palpitations.  Heartbeat had regular rate and rhythm.  No gallop or murmur was found on examination.  A July 2001 record notes the above findings and a final assessment of angina pectoris, stable.  

A February 2002 private echocardiography report notes that the Veteran's ejection fraction was 62 percent.  The left ventricle size, wall thickness, and global systolic function were normal.  The proximal ascending aorta was normal in size.  The left atrium, right atrium, and right ventricle were normal in size, and right ventricle systolic function was normal.  The aortic, tricuspid, and pulmonic valve leaflets appeared normal in thickness and mobility.  There was calcification noted at the tip of the anterior mitral valve leaflet, but leaflet excursion was preserved.  The pulse Doppler revealed a mitral inflow pattern consistent with the abnormal relaxation.  The color Doppler examination revealed mild tricuspid regurgitation.  The continuous wave Doppler revealed no increased velocity.  There was no pericardial effusion or intracardiac mass noted. 

An April 2005 VA diabetes mellitus examination report notes that the Veteran reported he gets fatigued with exertion, but it does not note the level of exertion at which the Veteran becomes fatigued or present any examination findings that are relevant to rating his coronary artery disease.  

An August 2005 VA physical therapy note reflects that the Veteran ambulated on a treadmill for 15 minutes, averaging 1.5 miles per hour and totaling .44 miles.  His heart rate was 158 during the peak of exercise which is very close to his calculated target heart rate.  He was without noticeable shortness of breath and had a relaxed ambulation.  

The Board notes that the above evidence does not contain evidence of cardiac hypertrophy or dilatation on EKG, ECG, or X-ray prior to August 26, 2006, and it does not give an estimate of the workload, in METs, that results in dyspnea, fatigue, angina, dizziness, or syncope.  Nonetheless, given that the Veteran sought treatment for symptoms such as chest discomfort, shortness of breath, palpitations, and dizziness with less than vigorous exertion, the Board finds reasonable doubt as to whether the Veteran's symptoms are of such severity to warrant a 10 percent or a 30 percent rating.  The Board resolves such doubt in favor of the Veteran, and will assign a 30 percent rating for the entire period prior to August 26, 2006.  

The Board has considered whether a rating in excess of 30 percent is warranted.  However, the Board notes that none of the criteria enumerated by the 60 percent or 100 percent rating criteria is satisfied at any point during the period that is contemplated by this decision.  In addition, given that the August 2005 physical therapy note reflects the Veteran was able to slowly walk on a treadmill for 15 minutes without noticeable shortness of breath, the Board finds that the evidence does not demonstrate that a rating in excess of 30 percent was warranted.

In short, resolving reasonable doubt in favor of the Veteran, the Board finds that entitlement to a rating of 30 percent, but no higher, is warranted for the Veteran's coronary artery disease prior to August 26, 2006.  

In reaching this conclusion, the Board also has considered whether the Veteran is entitled to an even higher level of compensation for the disability at issue on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.'  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected coronary artery disease is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.

The Board finds that the Veteran's reported symptoms are adequately considered by Diagnostic Code 7005.  Specifically, the Veteran's reported symptoms such as dyspnea, fatigue, angina, dizziness, or syncope are also expressly contemplated by the rating criteria.  The Veteran has not alleged experiencing such symptoms at activity levels that are similar to, or lower than, those described as applying to a work level of 5 to 7 METs.  The Board concludes that the Veteran's symptoms are accounted for by the schedular criteria and, therefore, the schedular rating is adequate.

The Board has determined that the available schedular evaluation for the service-connected coronary artery disease is adequate.  Therefore, referral of this disability in this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to an initial rating of 30 percent, but no higher, for coronary artery disease with hypertension prior to August 26, 2006, is granted.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


